Citation Nr: 0806542	
Decision Date: 02/27/08    Archive Date: 03/06/08	

DOCKET NO.  06-02 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.   

2.  Entitlement to service connection for a disability 
manifested by benign colon tumors.   

3.  Entitlement to service connection for hypertension.   

4.  Entitlement to service connection for neurological 
impairment of the lower extremities.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1954 to 
September 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
VARO in Seattle, Washington, that denied entitlement to the 
benefits sought.  


FINDINGS OF FACT

1.  The Defense Department has found that after a careful 
search of available dosimetry data, there is no record of 
radiation exposure for the veteran during his active service.  

2.  Competent medical evidence of diabetes attributable to 
the veteran's active service is not shown.  

3.  A disability manifested by benign colon tumors was not 
shown in service or for years following service discharge.  
No causal connection is shown between any current disability 
manifested by benign colon tumors and the veteran's active 
service.  

4.  Hypertension was not shown in service or for years 
thereafter and there is no causal connection between any 
current hypertension and the veteran's active service.  

5.  A disability manifested by nerve damage involving the 
lower extremities was not shown in service or for years 
following service discharge.  Any current nerve damage 
involving the lower extremities is not shown to be related to 
the veteran's active service.  


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).  

2.  Service connection for a disability manifested by benign 
colon tumors is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303, 3.307, 3.309 (2007).  

3.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

4.  Service connection for a disability manifested by nerve 
damage involving the lower extremities is not warranted.  
38 U.S.C.A. §§1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. §§ 3.159(b) (1).  

A review of the claims folder reveals there has been 
essential compliance with the mandates of the VCAA.  In a 
July 2003 communication, the veteran was told of the evidence 
that was needed to establish service connection.  He was told 
that evidence was needed showing he was exposed to radiation 
while on active service.  He was told that he was to inform 
VA whether he had received any VA medical treatment or any 
private medical treatment.  A VCAA letter in March 2006 
informed him the type of evidence necessary to establish an 
effective date and a disability evaluation for any service-
connected disability.  

A review of the record shows the veteran has not claimed that 
VA has failed to comply with the notice requirements of the 
VCAA and the Board finds that the provisions of the VCAA with 
regard to notice have been fully satisfied.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See 38 C.F.R. § 3.159.  
In this case, the veteran's service medical records and all 
identified post service medical records relevant to the 
issues on appeal have been requested or obtained.  The 
veteran was accorded examinations by VA in August 2003 and 
April 2005 with regard to the disabilities at issue.  VA 
obtained information from the Defense Special Weapons Agency 
in April 1997.  

In view of the foregoing, the Board finds that the 
development requirements of the VCAA have been met.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Pertinent Laws and Regulations

Service connection will be granted for a disability resulting 
from a disease or injury incurred in the line of duty or for 
aggravation of a preexisting injury sustained in the active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

The mere fact of an inservice injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or within an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition as to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

A "radiation exposed veteran" is one who while serving on 
active duty or on active duty for training or inactive duty 
for training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean on site 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan, or 
Nagasaki, Japan, by United States Forces during the period 
beginning on August 6, 1945, and ending July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World 
War II which resulted in an opportunity for exposure to 
ionizing radiation comparable to that of the United States 
occupation forces in Hiroshima or Nagasaki during the period 
beginning on August 6, 1945, and ending on July 1, 1946.  
38 C.F.R. § 3.309.  

Diseases subject to presumptive service connection based on 
participation in a "radiation-risk activity" are the 
following:  (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myelomas; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; (xv) 
cancer of the urinary tract; (xvi) bronchial alveolar 
carcinoma; (xvii) cancer of the bone; (xviii) cancer of the 
brain; (xix) cancer of the colon; (xx) cancer of the lung; 
and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d)(2) 
(2007).  

38 C.F.R. § 3.311 provides instruction in the development of 
claims based on exposure to ionizing radiation.  Pursuant to 
38 C.F.R. § 3.311 "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes the aforementioned diseases set forth 
at 38 C.F.R. § 3.309 (d) (2).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for any given disability, the claim must 
nonetheless be reviewed to determine whether service 
connection can be established on a direct basis.  See 
Combee v. Brown, 34 F. 3d 1039, 1043-1044 (Fed. Cir. 1994).  
Thus, the Board must not only determine whether the veteran 
has a disability that is recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether the disability is otherwise the 
result of active service.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded 
there must be:  (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) competent evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F. 3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F. 3d 1163 (Fed. Cir. 2004).  If the veteran 
fails to demonstrate any one element, denial of service 
connection will result.  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F. 
3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and what this evidence shows, or fails 
to show, on the claim.  The veteran should not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
discusses its reasons for rejecting evidence favorable to the 
veteran).  

The Board notes that as lay persons, neither the veteran, his 
representative, nor any acquaintance qualifies to opine on 
matters requiring medical knowledge, such as whether there is 
a causal relationship of any sort between any current 
disability and the veteran's active service under any theory.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay person 
is generally not capable of opining on matters requiring 
medical knowledge).  


Radiation Exposure

The veteran essentially maintains that he was involved in 
atmospheric, visual, and soil sampling at ground zero some 30 
to 60 minutes after bombs were dropped as part of a 
classified program that he called the Blue Steel Project.  

The record contains an April 1997 communication from the 
Defense Special Weapons Agency.  Reference was made to Air 
Force records showing the veteran was assigned to the 865th 
Aircraft Control and Warning Squadron in Las Vegas, Nevada, 
from October 1956 through October 1958.  It was indicated he 
actually departed the unit on August 20, 1958, while on route 
to reassignment.  His service record revealed that he was a 
radar maintenance technician.  While the veteran was on 
active duty in Nevada, the U. S. Government conducted 
Operation Plumbbob (May 28-October 22, 1957), an atmospheric 
nuclear test series at the Nevada test site.  A review of 
morning reports for the veteran's unit showed no temporary 
duty for him to Angel's Peak, Nevada, or the Nevada test 
site.  Historical records show the personnel from the 865th 
operated an AN/FPS-6 radar on Angel's Peak in support of 
Project 50.3, "Evaluation of Medium Range Detonation 
Detection and Cloud Tracking System," although participating 
servicemen were not identified.  The agency was not able to 
identify the code name "Black Knight" in conjunction with 
Operation PLUMBBOB.  

According to "Operation PLUMBBOB Off-Site Radiological Safety 
Report, 1957," the Angel's Peak site, located about 30 miles 
southeast of Yucca Lake, was not radiologically contaminated 
by Plumbbob detonations.  The report contained the results of 
a program in which film badges were distributed throughout a 
large area (80,000 square miles) around the Nevada test site.  
Some of these badges were worn by civilian personnel, others 
were posted inside and outside buildings, and others were 
placed in nonpopulated areas.  It was noted that the film 
badge reading for Mount Charleston Lodge at Angel's Peak was 
0 rem gamma.  An officer at the Defense Special Weapons 
Agency indicated that the Air Force records did not document 
the veteran's participation in U.S. atmospheric nuclear 
testing.  A careful search of available dosimetry data was 
made and "we found no record of radiation exposure for him 
[the veteran]."  

The veteran's service medical records and other medical 
records are devoid of evidence confirming exposure to 
radiation in service.  Without such evidence, there is no 
basis for referral for appropriation of dose estimate.  VA is 
not required to forward a claim to its Undersecretary of 
Benefits for review when the veteran has a "0" dose estimate.  
The Defense Special Weapons Agency in 1997 revealed that 
after a careful search of available dosimetry data, there was 
no record of radiation exposure for the veteran during his 
active service.  Available Air Force records did not document 
the veteran's participation in any U.S. atmospheric nuclear 
testing.  As reflected in the 1997 communication from the 
agency, a review of morning reports for the veteran's unit 
showed no temporary duty for him to the Nevada test site 
where atmospheric nuclear testing took place.  The only 
evidence suggesting that the veteran participated in a 
radiation risk activity or was otherwise exposed to ionizing 
radiation in service consists some statements made by him.  
The Board must rely on the communication from the Defense 
Special Weapons Agency and its review of the evidence of 
record showing no temporary duty for the veteran to the 
Nevada test site and no documentation whatsoever of the 
veteran's participation in any U.S. atmospheric nuclear 
testing in the 1950's.  The Board places far greater weight 
of probative value on the search of records by the Defense 
Special Weapons Agency than on statements by the veteran many 
years after the reported event.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the claimant); 
See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(interest may affect the credibility of testimony).  

In short, a review of the record establishes there is no 
competent evidence consistent with the veteran's claim that 
he was exposed to radiation during his active service.  
Because exposure to ionizing radiation has not been 
demonstrated, the special development provisions of 38 C.F.R. 
§ 3.311 are not for application in this case.  The Board also 
notes that the disabilities at issue are not disabilities 
that are considered radiogenic diseases, within the meaning 
of the applicable regulations, and the veteran has not cited 
or submitted competent scientific or medical evidence 
otherwise establishing that they are radiogenic diseases, 
even though they are not listed in the regulations as such, 
and the presumptions afforded to the 38 C.F.R. §§ 3.307 and 
3.309 are not for application.  Accordingly, the Board will 
proceed to consider the claims on the basis of direct service 
connection.  

The Federal Circuit in Combee v. Brown, 34 F. 3d 1039 (Fed. 
Cir. 1994), determined that the regulations governing 
presumptive service connection for radiation exposure do not 
preclude a veteran from establishing service connection or 
proof of actual direct causation.  See Combe, 34 F. 3d at 
1043; See also 38 C.F.R. § 3.303(d).  Accordingly, the Board 
will proceed to evaluate the claims under the regulations 
governing direct service connection.  The veteran has 
advanced no specific contentions concerning service 
connection, aside from claimed radiation exposure, discussed 
above.  

The medical evidence of record shows the onset of the 
disabilities at issue established as many years after the 
veteran's discharge from active service.  A lengthy period of 
absence of medical complaints for a condition can be 
considered as the factor in resolving a claim and weighs 
against a claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000).  The evidence of record includes the report 
of a VA general medical examination accorded the veteran in 
June 1997.  No reference was made to the disabilities at 
issue.  

The medical evidence of record includes a VA diabetes 
mellitus examination accorded the veteran in August 2003.  
The claims file was reviewed by the examiner.  It was 
reported the veteran had been diagnosed with diabetes about 
six years previously.  He had been diagnosed with 
hypertension about seven years previously.  Review of the 
records reveals that he had a neurological evaluation in 1997 
for a complaint of some numbness and it was felt to be some 
sort of radiculopathy.  The veteran had lower 
gastrointestinal bleeding in October 2002 and had three 
polyps removed.  A partial colectomy was performed as well.  
The polyps were found to be benign.  When questioned about 
neurological symptoms involving the feet, the veteran 
described symptoms of pain in the feet on weightbearing and 
occasions consistent with metatarsalgia and plantar 
fasciitis.  

The veteran was given diagnoses of Type II diabetes; 
hypertension; and status post partial colectomy because of 
multiple polyps.  With regard to the diabetes the examiner 
noted that the veteran had a positive family history for 
diabetes and he himself had a long history of mild obesity.  
The examiner believed the diabetes was "more probably than 
not" secondary to the mild obesity and possibly contributed 
to by family history.  The examiner also noted that it 
appeared the veteran had some pain symptoms of radiculopathy, 
but no evidence of diabetic peripheral neuropathy or other 
end organ damage or complications from the diabetes at the 
present time.  

With regard to the hypertension, the examiner stated he was 
not able to find "any particular link" to the veteran's 
service.  He added it was unknown if the veteran had 
significantly large exposure to radiation, but, "at any rate, 
radiation exposure has not been established as a cause of 
hypertension, and it is more probably related to his mild 
obesity."  

Additional pertinent evidence includes the report of a VA aid 
and attendance examination of the veteran in April 2005.  
Neurologic examination was unremarkable except for notation 
the veteran did not walk a straight line and was able to 
stand on his toes and heels only when supporting himself.  A 
pertinent impression was made of chronic pain perhaps related 
to unknown neuropathic or radiculopathy-type disorder of the 
lower legs.  The examiner stated the etiology of the 
neuropathy was unclear.  It was indicated that previous 
medical records documented this had been a longstanding 
problem.  

In view of the foregoing, the Board finds that the medical 
opinions of record are against the veteran's claims.  The 
veteran has not provided any medical opinion in support of 
his claim with regard to any disability at issue.  The record 
does not support the veteran's claims as there is no evidence 
of continuity of symptomatology outside of his own current 
assertions and there is no medical evidence to make a causal 
connection between any current diabetes, hypertension, 
disability manifested by benign colon tumors, and nerve 
damage of the lower extremities on one hand and the veteran's 
active service on the other.  As noted above, the veteran, as 
a lay person, acquaintances of his, and his representative, 
are not qualified to opine on matters requiring medical 
knowledge, such as whether there is a causal relationship of 
any sort between current disabilities and the veteran's 
active service on any basis.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a lay person is generally not capable of 
opining on matters requiring medical knowledge).  Further, 
the Board may not accept unsupported lay speculation with 
regard to a medical issue.  See Espiritu v. Derwinski, 
2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993).  Accordingly, service connection for each of the 
disabilities at issue is denied under any theory.  




ORDER

Service connection for diabetes mellitus is denied.  

Service connection for hypertension is denied.  

Service connection for a disability manifested by benign 
colon tumors is denied.  

Service connection for a disability manifested by nerve 
damage involving the lower extremities is denied.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


